Citation Nr: 0401595	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lung 
disease, to include chronic obstructive pulmonary disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to 
February 4, 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, that denied service 
connection for lung disease including chronic obstructive 
pulmonary disease.  

Although the veteran initially requested a hearing before the 
Board at the RO, he withdrew his request in a statement dated 
in July 2003.  


FINDINGS OF FACT

1.  A rating decision dated in March 2001 denied entitlement 
to service connection for chronic obstructive pulmonary 
disease, shortness of breath, lung damage from smoke 
inhalation, chronic pneumonia, and residuals of pneumonia 
including frequent bronchitis and colds.  Although the 
veteran was informed of this determination and of his 
appellate rights later the same month, he did not initiate an 
appeal.  

2.  The veteran's application to reopen his claim of 
entitlement to service connection for chronic lung disease 
was received in April 2001.  

3.  The evidence received since the March 2001 rating 
decision is not wholly cumulative but is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for lung disease 
including chronic obstructive pulmonary disease.  



CONCLUSIONS OF LAW

1.  The March 2001 rating decision denying entitlement to 
service connection for lung disease including chronic 
obstructive pulmonary disease is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 
20.1103 (2003).  

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for lung 
disease including chronic obstructive pulmonary disease.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to Aug. 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decisions, the statement of the case, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained.  A VA examination or medical opinion has not been 
provided and is not required on an application to reopen a 
previously and finally denied claim.  See Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1352-
53 (Fed. Cir. 2003).  The Board notes that the RO sent the 
veteran a letter in July 2002 essentially informing him of 
his and VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
including the type of evidence necessary to reopen his 
previously denied claim for service connection for lung 
disability.  The veteran submitted additional evidence in 
support of his appeal.  The Board therefore finds that the 
provisions of the VCAA applicable to applications to reopen 
previously denied claims have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The record shows that a rating decision dated in March 2001 
denied an original claim of entitlement to service connection 
for a disability classified as chronic obstructive pulmonary 
disease, shortness of breath, lung damage from smoke 
inhalation, chronic pneumonia, and residuals of pneumonia 
including frequent bronchitis and colds.  The veteran was 
informed of this determination and of his appellate rights 
later the same month, but he did not initiate an appeal.  The 
rating decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  
However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a) (effective prior to Aug. 29, 2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

The Board must first address the issue of new and material 
evidence because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  Once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The veteran's application to reopen his claim of entitlement 
to service connection for lung disability was received in 
April 2001, and evidence has been received in support of the 
application.  The amendment to the provisions of 38 C.F.R. § 
3.156(a) that became effective on August 29, 2001, applies 
only to claims to reopen filed on and after that date.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The veteran maintains that he has lung disease including 
chronic obstructive pulmonary disease due to asbestos 
exposure, smoke inhalation, carbon monoxide poisoning, or 
tobacco use during service.  

Evidence before the rating board in March 2001 showed that 
the veteran served on active duty as an Air Defense Missile 
Crewman in the Army.  The evidence indicated that when he was 
examined for induction in February 1961, he gave a history 
that included chronic and frequent colds and a chronic cough 
but that his lungs and chest were normal on clinical 
examination.  His history was noted but not considered 
significant.  He was treated in September 1961 for a "common 
cold" with severe headache and for episodes of upper 
respiratory infection in February and June 1962.  When 
examined for separation on November 23, 1962, he again noted 
his history of frequent colds, but these were said to be 
"controllable."  Clinical examination was negative for any 
findings of respiratory disability, and a chest X-ray was 
negative.  

Five days following his separation examination, the veteran 
was treated for an episode of carbon monoxide poisoning.  
However, his complaints of nausea, expectoration of thick 
mucous, vertigo, and slight muscle weakness resolved with 
treatment, and the service medical records reflect no further 
respiratory complaints.  On the date of his separation from 
service, the veteran stated that there had been no change in 
his physical condition since his separation examination the 
previous November.  

The record before the rating board also included VA treatment 
reports, beginning in March 2000, that showed treatment for 
chronic obstructive pulmonary disease initially diagnosed in 
1983.  These reports also reflected the veteran's history of 
having smoked a pack of cigarettes a day for the previous 25 
years.  A June 2000 VA outpatient clinic note shows a problem 
list that included chronic obstructive pulmonary disease and 
tobacco abuse.  A September 2000 treatment note shows that 
bronchitis, chronic obstructive pulmonary disease, and 
tobacco abuse were assessed.  The veteran was to enroll in a 
smoking cessation study.  However, there was no medical 
evidence or opinion attributing any lung disease, including 
chronic obstructive pulmonary disease, to service or any 
incident of service origin.  

Accordingly, the RO in March 2001 denied the claim because 
there was no evidence of a chronic respiratory condition 
during service and because the current treatment reports did 
not relate his lung disease to service but suggested that 
tobacco abuse was the etiology of his chronic obstructive 
pulmonary disease.  

Evidence received since the March 2001 rating decision 
includes a number of VA and private treatment reports that 
reflect treatment for respiratory problems as early as May 
1964, while the veteran was employed by the Firestone Tire & 
Rubber Company, but do not show that any of his post service 
respiratory complaints were attributable to service.  Indeed, 
there is significant evidence attributing these problems to 
his cigarette smoking or suggesting that his post service 
occupational environment was implicated in the development of 
his chronic lung disease.  

This evidence shows that an X-ray examination of the 
veteran's lungs in May 1963 "appeared satisfactory" and 
that his first post service episode of respiratory distress 
was in May 1964, when a history of cough was noted.  He was 
seen periodically thereafter for colds or upper respiratory 
infections.  In October 1966, he was treated for viral 
pneumonia.  It appears that he was again treated privately 
for pneumonia in March 1969.  

In September 2002, the veteran submitted the statement of C. 
V. Gelbard, M.D., dated in March 1987.  Dr. Gelbard noted 
that she had reviewed the veteran's medical and employment 
history, which indicated that he had worked at Firestone Tire 
& Rubber Company for 20 years.  She said that he 

worked at the banbury [sic], at the mill, 
in the tire room, in the warehouse, did 
janitorial work, cured rubber, and worked 
with asbestos, and talcum powder, as well 
as soapstone and close to 'hot pipes'.  
He has not developed symptoms of 
shortness of breath on exertion.  He has 
smoked 1 pack of cigarettes per day for 
20 years, smoking a total of 20 pack 
years.  

Dr. Gelbard also reviewed chest X-rays and pulmonary function 
tests done under her supervision in 1986.  Her diagnoses were 
bilateral pleural plaques, consistent with asbestos exposure; 
and moderate small airways obstructive lung defect, "due to 
the above."  Dr. Gelbard commented that during the veteran's 
20-year employment with Firestone, he noted exposures to 
thermal insulation and other asbestos containing products.  

An October 1997 consultation report by Lisa Kennedy, M.D., a 
private pulmonologist, was received in August 2001 and also 
reflects the veteran's history of asbestos exposure while 
employed by Firestone.  Dr. Kennedy reported that the veteran 
currently worked at a chemical company in the boiler room.  
She said that he smoked half a pack of cigarettes a day and 
had done so for the previous 30 years.  She reported that his 
current symptoms of cough, congestion and shortness of breath 
had begun about six weeks previously when he was diagnosed 
with pneumonia.  Although his symptoms improved with 
treatment, he was shortly thereafter exposed to a large 
amount of coal dust at his workplace and developed sinusitis 
with nasal congestion and discharge.  He continued to have a 
productive cough and mild shortness of breath with popping 
and crackling sounds in his chest, as well as persistent 
nasal stuffiness and congestion.  Following an examination 
and diagnostic tests, her impression was post-bronchitic 
cough.  She also found that he had obstructive lung disease 
and said that it was certainly possible that his asthma was 
exacerbated by his workplace.  She said that he had 
previously worked in an environment where he had been exposed 
to grain dust and that it was during this time that he had 
experienced a precipitous drop in his pulmonary function 
studies.  Dr. Kennedy concluded that the veteran should avoid 
exposure to dust, fumes, or other airborne pollutants (a 
recommendation she reiterated in a separate letter dated in 
October 1997).  She prescribed medication to help the veteran 
quit smoking.  When Dr. Kennedy saw the veteran in April 
1998, the assessment included asthma and nicotine addiction.  
She indicated that the bronchitis had resolved.  

Although the veteran's former spouse indicated in a statement 
received in June 2002 that she had witnessed his bouts of 
pneumonia or pneumonia-type symptoms during their lengthy 
marriage, she noted that these episodes had occurred in 
October 1966, March 1969, and August 1972.  The veteran 
indicated in his formal claim that he and his former spouse 
were married in October 1965.  

VA treatment records received since the previous denial of 
the claim indicate that the veteran was treated in January 
2002 for a cough of two weeks' duration that was attributed 
to an upper respiratory infection.  Chest X-rays at that time 
revealed no evidence of pneumonia.  When seen by VA in 
September 2002 for a complaint of a continuing cough, the 
veteran reported that he had had trouble breathing that 
summer but had continued to smoke.  When seen later in 
September 2002, the veteran wondered whether his continuing 
lung problems were due to his carbon monoxide poisoning in 
service.  Pulmonary function tests by VA in October 2002 
suggested that the veteran had small airway disease with a 
moderately obstructive ventilatory defect.  

The veteran submitted an article in October 2002 indicating 
that the primary effect on the lungs of carbon monoxide 
poisoning was pulmonary edema and congestion.  He said that 
he was convinced that the episodes of chronic congestion and 
pneumonia since service were a result of the carbon monoxide 
poisoning in service.  

The evidence received since the prior final rating decision, 
considered in light of the evidence previously of record, 
does not provide "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, . . ."  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (emphasis added).  This evidence is 
essentially cumulative.  While it shows continuing treatment 
for lung disorders, variously classified, it does not show 
that any of these disorders is attributable to service or any 
incident in service including carbon monoxide poisoning.  The 
new evidence shows only episodic treatment for respiratory 
disability beginning not at separation, but in May 1964, 
about 15 months following separation.  Moreover, the 
overwhelming weight of the post service evidence, including 
that of the veteran's private treating physicians, attributes 
the veteran's respiratory disability to environmental 
factors, particularly the environmental hazards he 
experienced while working for Firestone following service.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1131 (West 2002), it must be shown 
that any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) (emphasis added).  See 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).  

What the evidence shows in this case is that the veteran had 
several episodes of colds or upper respiratory infections 
during service, together with an episode of carbon monoxide 
poisoning, and that these episodes resolved by the time the 
veteran separated from service.  See 38 C.F.R. § 3.303(b).  
The new evidence, even when considered in the light of the 
old, does not contain any competent medical evidence or 
opinion relating any current lung disease to service.  
Although the veteran maintains that the episodes of chronic 
congestion and pneumonia since service were a result of the 
in-service carbon monoxide poisoning, he is not competent to 
do so.  The article submitted describes the type of pulmonary 
symptoms seen with carbon monoxide poisoning, but the article 
cannot relate the veteran's current lung problems to service.  
Although the veteran is capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995), and cases cited therein.  Similarly, 
the veteran's former spouse has attested to episodes of post 
service pneumonia, but the earliest of these occurred in 
1966, and she, like the veteran, is not competent to relate 
any such episode to service.  Id.  

The new evidence does not demonstrate that the veteran has 
chronic lung disease, including chronic obstructive pulmonary 
disease, as a consequence of exposure to asbestos in service.  
The only documented exposure to asbestos followed service and 
occurred during the veteran's civilian employment.  The 
conditions of his military service do not appear to have 
exposed him to asbestos.  See 38 C.F.R. § 3.303(a) (each 
condition for which a claimant seeks service connection 
"must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay 
evidence").  It is notable that Dr. Gelbard in March 1987 
strongly implied that the bilateral pleural plaques then 
diagnosed were consistent with an asbestos exposure that 
occurred at Firestone.  Given the veteran's apparently 
lengthy exposure to asbestos following service, and the 
absence of evidence showing any exposure in service, a basis 
for relating any asbestos-type lung disease to service or any 
incident in service is simply not demonstrated.  Any such 
attribution in view of this history would be wholly 
speculative, and service connection may not be predicated on 
a resort to speculation or even remote possibility.  38 
C.F.R. § 3.102 (2003).  

There is no showing that the veteran became addicted to 
nicotine as a result of smoking in service; indeed, there is 
no convincing evidence that he smoked in service.  The 
elicited history is fairly consistent in dating the veteran's 
smoking to 1967.  However, even if he did smoke in service, 
there is no legal entitlement to service connection for 
disability attributable to the use of tobacco products during 
service with respect to any claim received after June 9, 
1998.  38 U.S.C.A. § 1103(a) (West 2002).  See Pub. L. No. 
105-206, §§ 8202, 9016, 112 Stat. 685, 865-66, 868 (July 22, 
1998).  

The Board concludes that the evidence received since the 
prior final rating decision is not so significant to the 
issue in this case that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to Aug. 29, 2001).  It follows that the 
application to reopen a claim of entitlement to service 
connection for lung disease including chronic obstructive 
pulmonary disease must be denied.  


ORDER

The application to reopen a claim of entitlement to service 
connection for lung disease including chronic obstructive 
pulmonary disease is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



